Name: Commission Regulation (EEC) No 3569/92 of 10 December 1992 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: farming systems;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|31992R3569Commission Regulation (EEC) No 3569/92 of 10 December 1992 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 362 , 11/12/1992 P. 0049 - 0050 Finnish special edition: Chapter 3 Volume 46 P. 0124 Swedish special edition: Chapter 3 Volume 46 P. 0124 COMMISSION REGULATION (EEC) No 3569/92of 10 December 1992 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), as last amended by Regulation (EEC) No 2057/92 (2), and in particular Article 4 (5) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1164/89 (3), as amended by Regulation (EEC) No 2176/92 (4), provides in particular that producers of fibre flax and hemp are to submit each year declarations of the areas sown by 30 June at the latest in the case of fibre flax and 15 July in the case of hemp, failing which they will forfeit the aid provided for in Article 4 of Regulation (EEC) No 1308/70; whereas the consequences of failing to meet the time limit for submission of the abovementioned declarations by a short margin should be limited taking into account the need both for proportionality and for the aid scheme in question to operate properly; Whereas the second subparagraph of Article 8 (1) of the abovementioned Regulation already provides for forfeiture of a proportion of the aid provided for in Article 4 of Regulation (EEC) No 1308/70 varying with the delay in submitting aid applications; whereas that subparagraph should be amended in order to take account of the penalties applying to operators submitting late declarations of areas sown; Whereas the provisions in question should accordingly be amended and this measure should be made applicable to the parties concerned from the 1991/92 marketing year; whereas operators who have not benefited under the proportionality principle may submit aid applications before a given date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1164/89 is hereby amended as follows: 1. Article 5 (1) is replaced by the following: '1. Except in cases of force majeure, all growers of fibre flax and hemp shall submit a declaration of the areas sown by 30 June at the latest in the case of flax and 15 July in the case of hemp. However, if the declaration of areas sown is submitted by 15 July at the latest during the same year in the case of flax and 31 July in the case of hemp, two thirds of the aid provided for in Article 4 of Regulation (EEC) No 1308/70 shall be granted.` 2. The second subparagraph of Article 8 (1) is replaced by the following: 'However, if the aid application is lodged: - before the end of the month following that indicated in the first subparagraph, two thirds of the aid provided for in Article 4 of Regulation (EEC) No 1308/70, reduced where appropriate in accordance with Article 5 (1), shall be granted, - before the end of the second month following that month, one third of that aid shall be granted.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1991/92 marketing year to operators who lodge applications before 1 February 1993 and who have submitted declarations of areas sown no later than 15 July prior to the relevant marketing year for flax and 31 November prior to the relevant marketing year for hemp on condition that proof of having harvested is provided to the satisfaction of the Member State concerned. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1992. For the Commission Ray MAC SHARRY Member of the Commission